 


109 HR 573 IH: To repeal the per-State limitation applicable to grants made by the National Endowment for the Arts from funds made available for fiscal year 2005.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 573 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Nadler introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To repeal the per-State limitation applicable to grants made by the National Endowment for the Arts from funds made available for fiscal year 2005. 
 
 
1.RepealerSection 311(d) of title III of division E of the Consolidated Appropriations Act, 2005 (Public Law 108–447) is amended— 
(1)by striking paragraph (2), and 
(2)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively. 
2.Effective dateThis Act and the amendments made by section 1 shall take effect on October 1, 2004. 
 
